Citation Nr: 0215769	
Decision Date: 11/05/02    Archive Date: 11/14/02	

DOCKET NO.  98-05 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 50 percent disabling.

[The issues of entitlement to service connection an acquired 
psychiatric disability on a secondary basis and entitlement 
to a total disability rating based on individual 
unemployability due to a service-connected disability will be 
the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to April 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2001, the veteran was found to be not competent to 
handle the disbursement of VA funds.  The veteran was 
informed of this decision that month.  He has not appealed 
this determination.  Accordingly, this decision is not before 
the Board at this time.  While the veteran has been found not 
competent to handle the disbursement of VA funds, he is 
competent to file a claim with the VA.  In this regard, the 
Board must note that the veteran is represented in the claim 
before the Board at this time and he has had the opportunity 
to submit testimony before the undersigned in a 
videoconference hearing held in August 2002.  The veteran's 
representative was able to provide argument on the veteran's 
behalf.  Accordingly, the Board may proceed with the 
adjudication of the veteran's case.  

The Board is undertaking additional development on the issue 
of entitlement to service connection an acquired psychiatric 
disability on a secondary basis pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  In addition, decision on 
the issue of entitlement to a total disability rating based 
on individual unemployability due to a service-connected 
disability is deferred pending completion of the development 
discussed above.  The issue will be addressed in the separate 
decision as well.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Severe foot pain and limitation of motion caused by foot 
pain manifest the veteran's service-connected bilateral pes 
planus.  


CONCLUSION OF LAW

The criteria for an evaluation beyond 50 percent for the 
bilateral pes planus disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b), 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.41, 4.42, 
4.71a, Diagnostic Code 5276 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In November 1996, the veteran contended that his feet were in 
constant pain.  Outpatient treatment records obtained by the 
RO at that time indicate sporadic treatment for bilateral pes 
planus.  Numerous nonservice-connected disorders were also 
indicated.  In March 1997, the veteran contended that the 
antidepressant medication he was taking was for chronic foot 
pain.  He indicated severe dizzy spells that interfered with 
his employment.  

On VA evaluation in June 1997, it was noted the veteran 
worked as a cook.  The veteran last worked as a cook from 
January to July 1995.  Prior to that time, he worked 
temporary labor from January to December 1994.  X-ray studies 
in December 1996 showed severe pes planus.  He complained of 
increased pain on the feet after standing for 10 minutes or 
more, or walking more than 10 minutes or half a block.  With 
sitting he seemed to be better.  

Physical examination revealed a well developed and well 
nourished ambulatory male who used a cane.  The veteran could 
walk across the examining room without the cane.  Tenderness 
over the medial arches, bilaterally, was reported.  Bilateral 
pes planus and hallux valgus deformities on the feet were 
reported.  The rest of the musculoskeletal system was 
unremarkable.  The veteran was diagnosed with pes planus, 
bilateral, with no limitation of motion.  Regarding the issue 
of employability, the examiner stated, in pertinent part, 
that because of the service-connected disability, the 
veteran's activities are limited/restricted as follows: 
Standing to a maximum of 10 minutes at a time, walking to a 
maximum of 10 minutes at a time.  Lifting is tolerated.  
Sedentary employment may be feasible.

Additional outpatient treatment records were obtained by the 
RO that continued to note treatment for the veteran's service 
and nonservice-connected disabilities.  On VA evaluation in 
June 2000, marked loss of the longitudinal arch with weight 
bearing was reported.  The veteran had great difficulty in 
double toe raising.  The veteran was diagnosed with moderate 
to severe bilateral pes planus.  It was indicated that the 
veteran's employability would be affected by his feet 
disorder.  The examiner did not believe that the veteran 
could perform a job that required prolonged standing or 
walking or any heavy work or carrying.  

The examiner stated that he would assign him an additional 5 
degrees of range of motion loss in the subtalar joint 
inversion bilaterally with regard to the "Deluca" issues as 
outlined within the examination report, primarily the 
increased pain with activity and fatigability.  It was 
reported that sedentary work would be "feasible."  

At a hearing before the undersigned in August 2002, the 
veteran stated that he had not been employed for seven years.  
He indicated that he could stand for approximately 
15 minutes. 

II. The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002)).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA and implementing regulations apply in the instant 
case.  VAOPGCPREC 11-2000.  However, the Board finds that the 
mandates of the VCAA and implementing regulations are met 
with regard to the increased rating issue.  In this issue, 
the veteran has undergone numerous VA evaluations, the RO has 
obtained extensive medical records regarding treatment of the 
veteran's service and nonservice-connected disabilities, and 
the veteran has had the opportunity to provide testimony 
before the Board.  There is no indication of missing medical 
records or medical records not associated with the veteran's 
case that would be pertinent to these claims.  Extensive 
medical opinions have been obtained which fulfill the duty to 
assist mandated by statute.  Accordingly, the Board finds 
that the duty to assist has been met.  

In regard to the duty to inform, the RO has gone to great 
lengths to develop the veteran's service and post service 
medical records and has contacted various sources in efforts 
to assist the veteran in the development of his case.  The 
veteran and his representative have been notified of the 
applicable laws and regulations.  Discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran and his representative 
of the information and evidence necessary to establish 
entitlement to the benefit sought.  The notice requirements 
of the VCAA are met.  The communications noted have provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that in light of the extensive 
efforts already made, further attempts at development are not 
justified. 

III.  Entitlement to an Increased Evaluation for the 
Veteran's Service-Connected Bilateral Pes Planus Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes 
identify the various disabilities.  The veteran is currently 
receiving the highest possible evaluation for his bilateral 
flat feet condition under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  A 50 percent evaluation requires pronounced flat 
feet with marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  

A review of the medical evidence of record does not clearly 
indicate that the veteran is entitled to a 50 percent 
evaluation under this diagnostic code.  Severe bilateral flat 
feet (as is seen in this case) with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, an indication of swelling 
on use, with characteristic callosities warrants a 30 percent 
evaluation when bilateral.  It is very unclear from the 
objective medical evidence whether the veteran has a 
"pronounced" flat foot condition.  However, the RO, clearly 
with consideration of the benefit of doubt doctrine, has 
awarded the veteran a 50 percent evaluation.  The issue of 
whether the veteran's service-connected flat foot condition 
should be reduced is not before the Board at this time.  

The veteran is currently receiving the highest possible 
evaluation under the schedule of rating the musculoskeletal 
system for his flat feet.  The veteran's representative has 
contended that the service-connected condition should be 
assigned an extraschedular disability rating under 38 C.F.R. 
§ 3.321(b)(1).  This regulation provides that to afford 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing norm 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as a marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, as opposed to referring the claim to a 
designated official who have the delegated authority to award 
such a rating, but the "purported" grant of a rating under 
38 C.F.R. § 3.321(b)(1) by the Board would be harmless error.  
See Floyd v. Brown, 9 Vet. App. 89 (1996).  The Court has 
also held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are present 
which the officials to whom such authority is delegated might 
consider "exceptional or unusual."  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court held that the Board is not 
precluded from affirming the RO conclusion that the claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching this conclusion on 
its own, and the Board consideration of 38 C.F.R. 
§ 3.321(b)(1) where the RO has not done so would not 
constitute prejudicial error under Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

In this case, the Board must note that the RO has 
specifically cited to 38 C.F.R. § 3.321(b)(1) and has failed 
to conclude that extraschedular consideration is warranted.  
The Board agrees.  Specifically, there is no evidence of 
frequent hospitalization due to service-connected flat feet.  
In addition, the evidence does not demonstrate marked 
interference with employment due to flat feet that requires 
special compensation outside the regular rating schedule.  
See 38 C.F.R. § 4.1 (rating schedule is based on average 
impairment to earning capacity for each disability).  That 
is, a 50 percent schedular evaluation, by its very nature, 
contemplates a severe industrial impairment.  The VA 
examination of June 2000, which the Board has found to be 
entitled to great probative value, indicates the veteran's 
employability would be affected by his feet disorder, but 
that employment was not precluded and that sedentary 
employment was feasible.  

As noted above, the veteran has provided multiple references 
for the record regarding his difficulties with his flat feet.  
In fact, he reports a significant period of unemployment.  
However, the Board finds that the evidence of record as a 
whole does not reflect unemployability solely due to service-
connected pes planus.  In fact, the record reveals 
nonservice-connected disability that clearly affects the 
veteran's ability to work.  Therefore, the Board finds no 
basis to refer this case for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  Accordingly, the claim must 
be denied.


ORDER

An increased rating for the veteran's service-connected 
bilateral pes planus is denied.


		
	M. L. NELSEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

